                                                             THIS ORDER IS APPROVED.


                                                             Dated: August 29, 2019




  1
                                                             Brenda Moody Whinery, Chief Bankruptcy Judge
  2                                                          _________________________________

  3
  4
  5
  6
  7                        UNITED STATES BANKRUPTCY COURT

  8                                  DISTRICT OF ARIZONA
  9   In re:                                       In Proceedings Under

 10                                                Chapter 13
                                                   Case No.: 4:19-bk-00206-BMW
 11
      RICKY R. BUCHANAN,
 12   DANE L. BUCHANAN,                            ORDER GRANTING DEBTORS’
                                                   OBJECTION TO PROOF OF
 13                  Debtors.                      CLAIM #18 FILED
 14                                                BY LVNV FUNDING, LLC

 15            Upon the Court’s consideration of Debtors’ Objection to Proof of Claim #18,
 16   filed LVNV Funding, LLC, with notice of such objection having been duly given, no

 17   objections having been filed; and for good cause appearing,

 18            IT IS HERBY ORDERED that Claim #18 is hereby disallowed.
 19
 20                               DATED AND SIGNED ABOVE
 21
 22
 23
 24
 25
 26
 27
 28
                                                                  In re: Ricky and Dane Buchanan
                                                                    Case No. 4:19-bk-00206-BMW

Case 4:19-bk-00206-BMW       Doc 37 Filed 08/29/19 Entered 08/29/19 14:25:07           Desc
                             Main Document    Page 1 of 1
